DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/19/21 have been fully considered but they are not persuasive. The art rejections still apply as presented previously.
Applicant asserts in the Remarks that the Applicant unexpectedly discovered that the use of a electrolyte compositions with a significant amount of LMP solvent provided excellent performance and cites the application for stating that the solvent performs unexpectedly well. However, Applicant’s assertions are directed to the anode loading capacity—a feature which is claimed as a property of the anode electrode and not the battery cell which includes the electrolyte. The solvent, according to the claim language, has no bearing on the capacity loading of the anode since it is a property of the anode itself. Accordingly, this argument is not upheld by the Office.
The Office maintains its position as previously presented. As stated in MPEP 2112 I: “The discovery of a previously unappreciated property of a prior art composition, of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” MPEP 2112 IV also states, as Applicant asserts, that the Examiner must provide rationale or evidence tending to show inherency. This is the rationale: claims 1 recites that the anode electrode comprises anode particles including an active material having average particle size of 0.2 to 40 .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Abdelsalam (US 2015/0280221 A1).
Regarding claims 1, 4, and 15, Abdelsalam discloses an apparatus comprising: an anode, a cathode, a separator disposed between them, and an electrolyte ionically coupled to the electrodes (paragraph 230). Abdelsalam discloses that the anode comprises silicon particles (paragraph 57) of 0.5 nm to 100 microns (paragraph 164). Abdelsalam discloses that the electrolyte comprises a lithium salt and methyl acetate (paragraph 226); the instant specification in paragraph 22, page 14 discloses that methyl acetate is a low-melting point solvent. Abdelsalam discloses that the electrolyte comprises a solvent comprising 1 part by volume of ethyl carbonate and 3 parts by volume ethyl methyl carbonate (paragraph 250). Ethyl carbonate and ethyl methyl carbonate are regular melting point solvents as their melting point is above -60 °C and below 20 °C. 
Abdelsalam discloses that the solvent can be methyl acetate (paragraph 226) but not at what volume percentage it is utilized. It would have been obvious to one having ordinary skill in the art at the time of invention to substitute methyl acetate in the volume percentage taught by Abdelsalam for its regular-melting point solvents as this is a volume percentage taught by Abdelsalam for solvent. Since Abdelsalam discloses the 
Regarding claim 2, Abdelsalam discloses NCA (paragraph 231).
Regarding claims 3 and 5-9, Abdelsalam discloses that the electrolyte includes a solvent comprising 1 part by volume of ethyl carbonate, 3 parts by volume ethyl methyl carbonate, 15 wt % fluoro ethyl carbonate, and 3 wt % vinylcarbonate (paragraph 250). Fluoro ethyl carbonate and vinylcarbonate are additive solvents. 
Regarding claims 10-13, Abdelsalam discloses that the electrolyte comprises a 1.2M solution of LiPF6 (paragraph 250) and the use of multiple salts (paragraph 229).
Regarding claim 14, Abdelsalam discloses the limitations given patentable weight in claim 1. The properties intrinsic to the anode particles are thus inherently taught by Abdelsalam.
Regarding claims 16 and 19, Abdelsalam discloses silicon anodes (paragraph 6) and the limitations given patentable weight in claim 1. The properties intrinsic to the anode particles are thus inherently taught by Abdelsalam.
Regarding claims 17 and 18, Abdelsalam discloses a binder in the anode of 0.5 to 20 wt % (paragraph 215). The properties intrinsic to the binder absent claiming what the binder actually is are inherently taught by Abdelsalam.
Regarding claim 19, Abdelsalam discloses a lithium ion battery (paragraph 6).
Regarding claim 22, Abdelsalam discloses that the cell charging potential is at least 4.3V (paragraph 255).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725